Justice Frye
concurring in part, dissenting in part.
I agree with the majority that the Court of Appeals erred in concluding that notice by Federal Express constitutes mail within the meaning of N.C.G.S. § 20-305(4). I conclude however, as did Judge Wells in the Court of Appeals, that defendant has suffered no prejudice here. I therefore dissent from that portion of the majority opinion holding that because plaintiff sent its notice of objection through Federal Express rather than U.S. Mail it has waived any objection to defendant’s proposed relocation.
The purpose of the North Carolina Motor Vehicle Dealers and Manufacturers Licensing Law is to address the historical disparity in *430the bargaining positions between manufacturers and dealers and to provide some protection for local dealers and the public from abuse of the franchise system by manufacturers. N.C.G.S. § 20-285 (1993); American Motors Sales Corp. v. Peters, 311 N.C. 311, 317 S.E.2d 351 (1984); Mazda Motors v. Southwestern Motors, 36 N.C. App. 1, 243 S.E.2d 793 (1978), rev’d in part on other grounds, 296 N.C. 357, 250 S.E.2d 250 (1979). As noted by Judge Wells in his concurring opinion in the Court of Appeals, the purpose of the notice requirement of section 20-305(4) is “to prevent franchisors from stonewalling proposed dealership changes or modifications by not responding to the dealer’s request or proposal.” Nissan Motor Corp. v. Fred Anderson Nissan, 111 N.C. App. 748, 756, 434 S.E.2d 224, 229 (1993). In this case, this purpose was attained, although there was not strict adherence to the statute as we have now interpreted it. On 3 October 1991, defendant personally delivered to plaintiff notice of its intent to relocate. Plaintiff responded indicating its opposition to the proposed relocation by a letter dated 31 October 1991, which was delivered by Federal Express on 1 November 1991. Further, the record indicates that one of plaintiff’s representatives telephoned defendant’s general manager on 1 November to confirm that the notice was received and read. Defendant confirmed receipt of the notice. On 27 November 1991 defendant filed its petition for a hearing which was held on 6 January 1992. Thus, this dealer received a timely response to its request to relocate and consideration of this request — through a hearing pursuant to section 20-305(4) — took place without delay.
The only consequence of plaintiff’s use of Federal Express was that defendant most likely received notice of plaintiff’s objection sooner than if the notice had been delivered by U.S. Mail. At no time has defendant contended that plaintiff’s response was not promptly received. In fact, it was in response to plaintiff’s notice of opposition to the relocation that defendant requested a hearing. Under these circumstances, I conclude that defendant suffered no harm as a result of plaintiff’s sending its notice of objection to the relocation by Federal Express rather than by U.S. Mail as we now determine the statute requires.